    Case: 3:18-cr-00042-RAM-RM Document #: 137 Filed: 11/13/20 Page 1 of 9




                          DISTRICT COURT OF THE VIRGIN ISLANDS
                           DIVISION OF ST. THOMAS AND ST. JOHN

                                              )
UNITED STATES,                                )
                                              )
                     Plaintiff,               )
                                              )      Case No. 3:18-cr-0042
                     v.                       )
                                              )
NGOC YEN NGUYEN,                              )
                                              )
                     Defendant.               )
                                              )

ATTORNEYS:

Gretchen C.F. Shappert, United States Attorney
Meredith Edwards, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
       For the United States of America,

Richard Coughlin, Federal Public Defender
Kia Danielle Sears, AFPD
Office of the Federal Public Defender
St. Thomas, U.S.V.I.
        For Ngoc Yen Nguyen.

                                  MEMORANDUM OPINION
MOLLOY, J.

       BEFORE THE COURT is the motion of Ngoc Yen Nguyen (“Nguyen”) for
compassionate release. (ECF No. 133.) For the reasons stated below, the Court will deny
Nguyen’s motion.
                          I. FACTUAL AND PROCEDURAL HISTORY
       Nguyen is a 23-year old woman with no health conditions other than an alleged body
mass index (“BMI”) of 31. On March 7, 2019, Nguyen pled guilty to conspiracy to possess
with intent to distribute 10.9 kilograms of cocaine in violation of 21 U.S.C. §§ 841(a)(1),
b(1)(ii), and (b)(1)(A)(iii). Thereafter, on October 31, 2019, Nguyen was sentenced to a term
of imprisonment of 63 months and a term of supervised release of 5 years.
     Case: 3:18-cr-00042-RAM-RM Document #: 137 Filed: 11/13/20 Page 2 of 9
United States v. Nguyen
Case No. 3:18-cr-0042
Memorandum Opinion
Page 2 of 9

        On July 24, 2020, Nguyen filed a motion for compassionate release. See ECF No. 133.
In her motion, Nguyen asserts that she is 5’7” and 198 pounds resulting in a BMI of 31. Id. at
10. Nguyen also asserts that she is currently housed at FCI Danbury’s satellite low security
prison along with approximately 160 other women on an open floor with cubicles. Id. at 4.
Nguyen resides in one cubicle with three other women. Id. at 4-5. Nguyen asserts that the
cubicle contains two bunk beds separated by approximately four feet. Id. at 5. Additionally,
Nguyen asserts that the 160 women on her floor all use the same bathrooms, phones, and
computers. Id. Nguyen argues that such housing conditions, which provide no effective
means of allowing her to socially distance herself, along with “the exponential spread of the
COVID-19 virus at FCI Danbury during the first wave of the pandemic, the impending second
wave which places her at great risk of severe illness and/or death if she contracts the virus,
and FCI Danbury’s inability to comply with social distancing requirements to limit the
serious threat posed to Ms. Nguyen should she contract the virus,” id. at 1, present an
extraordinary and compelling reason to warrant relief under 18 U.S.C. § 3582(c)(1)(A).
Nguyen also argues that (1) “given the COVID-19 pandemic, the service of one-third of her
sentence now adequately reflects the seriousness of her offense and has provided just
punishment for same,” id. at 12; (2) she “has been both compliant and productive while
incarcerated,” id., thus demonstrating that she presents no risk to public safety and has been
adequately deterred from criminal conduct; (3) the Court may impose any additional
conditions of supervised release to ensure that she does not present a risk to the public and
is adequately deterred from future criminal conduct; and (4) she “will be safer at home with
her family, where she can take greater measures to socially distance that simply are not
possible at FCI Danbury,” id. at 14.
        On July 31, 2020, Nguyen filed copies of her April 28, 2020 request to the warden that
the Bureau of Prisons (“BOP”) move for compassionate release on Nguyen’s behalf, the
warden’s May, 6, 2020 denial of Nguyen’s request, and Nguyen’s May 15, 2020 appeal of the
warden’s denial. See ECF No. 135-1.
        On July 31, 2020, the United States filed an opposition to Nguyen’ motion for
compassionate release. See ECF No. 136. In its opposition, the United States argues that,
     Case: 3:18-cr-00042-RAM-RM Document #: 137 Filed: 11/13/20 Page 3 of 9
United States v. Nguyen
Case No. 3:18-cr-0042
Memorandum Opinion
Page 3 of 9

despite the fact that FCI Danbury was one of the hardest hit facilities early on in the
pandemic, the BOP is taking proactive measures to control the spread of the virus and has
successfully controlled the spread at FCI Danbury. Id. at 5-7. Additionally, the United States
argues that Nguyen has not shown that she faces any specific threat due to a serious medical
condition individually affecting her rather than the generalized threat COVID-19 poses to the
entire inmate population.1 As such, the United States argues that Nguyen has not shown that
extraordinary and compelling reasons warrant her release. Finally, the United States argues
that the 3553(a) factors weigh against Nguyen’s release. In particular, the United States
argues that a reduction in sentence of nearly two-thirds would not reflect the seriousness of
the offense, promote respect for the law, or afford adequate deterrence for Nguyen’s offense.
                                           II. LEGAL STANDARD
        Title 18, Section 3582 of the United States Code (“Section 3582”) provides in
pertinent part that
        (A) the court, . . . upon motion of the defendant after the defendant has fully exhausted
        all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
        on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by
        the warden of the defendant’s facility, whichever is earlier, may reduce the term of
        imprisonment . . ., after considering the factors set forth in section 3553(a) to the
        extent that they are applicable, if it finds that—
             (i) extraordinary and compelling reasons warrant such a reduction; . . .
             ...
        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission.
18 U.S.C. § 3582(c)(1).
        The Third Circuit has explained that, before a defendant may file a motion for
compassionate release pursuant to Section 3582(a)(1)(A), either (1) the BOP must have had
30 days to consider the defendant’s request that the BOP move for compassionate release on


1 The United States highlights that while Nguyen claims a BMI of 31, she has not provided any evidentiary
support for that assertion. ECF No. 136 at 11. Indeed, the United States notes that “at the time of her sentencing,
Defendant weighed 160 pounds (PSR ¶ 43), which would result in a healthy BMI of 25.” Id. at 11-12. Moreover,
the United States argues that even if Nguyen does have a BMI of 31, “the majority of courts that have attributed
obesity to a finding of “extraordinary and compelling reasons” have done so where obesity was but one of at
least several other high-risk factors.” Id. at 12.
     Case: 3:18-cr-00042-RAM-RM Document #: 137 Filed: 11/13/20 Page 4 of 9
United States v. Nguyen
Case No. 3:18-cr-0042
Memorandum Opinion
Page 4 of 9

his behalf, or (2) the defendant must administratively exhaust an adverse decision by the
BOP in response to that defendant’s request within that time period. See United States v. Raia,
954 F.3d 594, 597 (3d Cir. 2020). Failure to comply with Section 3582(c)(1)(A)’s exhaustion
requirement “presents a glaring roadblock foreclosing compassionate release.” See id.
        Once a defendant has met Section 3582(c)(1)(A)’s exhaustion requirement, “a district
court ‘may reduce [a federal inmate's] term of imprisonment’ and ‘impose a term of
probation or supervised release . . . if it finds that . . . extraordinary and compelling reasons
warrant such a reduction.’” United States v. Pawlowski, 967 F.3d 327, 329 (3d Cir. 2020)
(quoting 18 U.S.C. § 3582(c)(1)(A)(i)). “But before granting compassionate release, a district
court must ‘consider[ ] the factors set forth in [18 U.S.C. §] 3553(a) to the extent that they
are applicable.’” Id. “Those factors include, among other things, ‘the history and
characteristics of the defendant’ and ‘the need for the sentence imposed . . . to reflect the
seriousness of the offense, to promote respect for the law, . . . to provide just punishment for
the offense[, and] . . . to afford adequate deterrence to criminal conduct.’” Id. at 330 (citations
omitted).
        In addition, the United States Sentencing Commission has issued a policy statement
addressing the reduction of sentences pursuant to Section 3582(c)(1)(A). That statement
provides that a court may reduce a term of imprisonment if, after considering the factors set
forth in 18 U.S.C. § 3553(a), the court determines that (1) “extraordinary and compelling
reasons warrant the reduction”; (2) “the defendant is not a danger to the safety of any other
person or to the community, as provided in 18 U.S.C. § 3142(g)”; and (3) “the reduction is
consistent with this policy statement.” U.S.S.G. § 1B1.13. Application Note 1 to that policy
statement sets forth several circumstances under which the Sentencing Commission has
determined “extraordinary and compelling reasons” exist. Such circumstances include
certain medical, age-related, or family circumstances and a catchall provision—“Other
reasons — As determined by the Director of the Bureau of Prisons, there exists in the
defendant's case an extraordinary and compelling reason other than, or in combination with,
the reasons described in subdivisions (A) through (C).” U.S.S.G. § 1B1.13 cmt. n. 1(D).
     Case: 3:18-cr-00042-RAM-RM Document #: 137 Filed: 11/13/20 Page 5 of 9
United States v. Nguyen
Case No. 3:18-cr-0042
Memorandum Opinion
Page 5 of 9

        The defendant has the burden to show she is entitled to a sentence reduction
pursuant to Section 3582(c)(1). Cf. United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016)
(noting that the defendant has the burden of establishing that he is eligible for a sentence
reduction under 18 U.S.C. § 3582(c)(2)); United States v. Butler, 970 F.2d 1017, 1026 (2d Cir.
1992) ("A party with an affirmative goal and presumptive access to proof on a given issue
normally has the burden of proof as to that issue.").
                                               III. ANALYSIS
    A. Exhaustion of Administrative Remedies
        Nguyen attached a request to the warden of her facility dated April 28, 2020.
Thereafter, on July 24, 2020—more than 30 days after she made her request—Nguyen filed
her motion for compassionate release. As such, Nguyen has satisfied Section 3582(c)(1)(A)’s
exhaustion requirement.2 Thus, the Court will consider the merits of Nguyen’s petition.
    B. Extraordinary and Compelling Reasons
        Nguyen argues that her circumstances present extraordinary and compelling reasons
warranting a reduction in sentence because she has a BMI of 31 and FCI Danbury cannot
adequately limit the threat posed by COVID-19.
        COVID-19 is a highly transmissible and deadly disease which has claimed over
229,000 lives in the United States. As of the date of this memorandum opinion, BOP statistics
reveal that there are currently one confirmed active positive case among inmates and no
confirmed active positive cases among staff at FCI Danbury, the facility where Nguyen is
presently incarcerated.3 See COVID-19 Cases: Full breakdown and additional details,
https://www.bop.gov/coronavirus/ (last visited November 13, 2020). Further, 80 inmates
and 65 staff have recovered while 1 inmate has died. Id. FCI Danbury has a total population
of 913 inmates: 714 at the FCI, 66 at the Federal Prison Camp, and 133 at the Federal Satellite
Low. See FCI Danbury, https://www.bop.gov/locations/institutions/dan/ (last visited
November 13, 2020).


2 The United States does not dispute that Nguyen has satisfied Section 3582(c)(1)(A)’s exhaustion requirement.

3 The BOP website does not specify how the statistics for FCI Danbury are spread among the individual facilities

within FCI Danbury, i.e. the FCI, the Federal Prison Camp (“FPC”) and the Federal Satellite Low (“FSL”).
     Case: 3:18-cr-00042-RAM-RM Document #: 137 Filed: 11/13/20 Page 6 of 9
United States v. Nguyen
Case No. 3:18-cr-0042
Memorandum Opinion
Page 6 of 9

        Significantly, the CDC has identified numerous underlying conditions that place
individuals at an increased risk of severe illness or death if they contract COVID-19. Among
other conditions, obesity is identified by the CDC as a condition that increases the risk of
severe illness or death from COVID-19. See Centers for Disease Control, People With Certain
Medical Conditions, available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last modified November 2, 2020).
Obesity is “defined as a body mass index (BMI) between 30 kg/m 2 and <40 kg/m2” and
severe obesity is a “BMI of 40 kg/m2 or above.” Id. Here, Nguyen asserts that she has a BMI
of 31, but has not provided any medical records or other evidence to substantiate her
assertion. Given that Nguyen’s claimed obesity is unsubstantiated and on the lower
boundary of what the CDC considers to present an increased risk of severe illness, the Court
finds that such circumstances do not constitute extraordinary and compelling reasons to
warrant a reduction.
    C. Section 3553(a) Factors
        Nevertheless, even if Nguyen’s circumstances did present extraordinary and
compelling reasons to warrant a reduction, the applicable sentencing factors under 18 U.S.C.
§ 3553(a) do not warrant a reduction in this case. First, the need to reflect the seriousness of
Nguyen’ offense does not support a reduction in her sentence. Nguyen pled guilty to
conspiracy to possess with intent to distribute 10.9 kilograms of cocaine.4 This is a serious
offense. Indeed, Congress has mandated a minimum sentence of ten years for drug trafficking
offenses involving 5 or more kilograms of cocaine. See 21 U.S.C. 841(b)(1)(A). Here, Nguyen
received a sentence of 63 months as she was eligible for a safety valve reduction, but this
does not reduce the seriousness of her offense. As such, the Court concludes that the
seriousness of Nguyen’s offense weighs against a reduction in sentence.
        Second, the length of time that Nguyen has served in relation to her sentence does not
weigh in favor of her release. See United States v. Pawlowski, 967 F.3d 327, 331 (3d Cir. 2020)
(concluding that the amount of time remaining to be served in an inmate’s sentence is an


4 Nguyen also admitted in her plea that her offense involved one brick of cocaine base. The presentence report
in this case reported that the cocaine base had a net weight of 1 kilogram.
     Case: 3:18-cr-00042-RAM-RM Document #: 137 Filed: 11/13/20 Page 7 of 9
United States v. Nguyen
Case No. 3:18-cr-0042
Memorandum Opinion
Page 7 of 9

appropriate consideration under 18 U.S.C. § 3553(a)). Nguyen has served approximately 25
months out of the 63-month term of imprisonment imposed by the Court—less than 40% of
her term of imprisonment. Reducing Nguyen’ sentence by more than 60% to a 25-month
sentence would likely undermine the public’s respect for the law and provide inadequate
deterrence for drug trafficking offenses. See, e.g. United States v. Bogdanoff, No. 12-CR-0190-
1, 2020 U.S. Dist. LEXIS 81278, at *13 (E.D. Pa. May 8, 2020) (“[R]educing a sentence by
almost two-thirds could . . . have an impact of the public’s respect for the law and
deterrence.”); United States v. Shayota, No. 1:15-cr-00264-LHK-1, 2020 U.S. Dist. LEXIS
91619, at *6 (N.D. Cal. May 26, 2020) (“’The length of the sentence remaining is an additional
factor to consider in any compassionate release analysis,’ with a longer remaining sentence
weighing against granting any such motion.”). As such, the Court concludes that the need to
promote respect for the law and afford adequate deterrence to criminal conduct weigh
heavily against a reduction in sentence.
        Third, a reduction in Nguyen’ sentence would cause unwarranted disparities between
Nguyen and her codefendant Brooks. At sentencing, the sentencing judge sentenced Nguyen
to 63 months—the low end of the advisory guideline range that is based on a total offense
level of 25 and criminal history category of II. The sentencing judge sentenced Nguyen’s
codefendant Brooks to 77 months based on a total offense level of 27 and criminal history
category of I. A review of the record reveals that, in determining the appropriate sentence
for each defendant, the sentencing judge considered that there was little to distinguish
Nguyen’s conduct from her codefendant’s conduct.5 As such, the Court concludes that the
need to avoid unwarranted sentence disparities among defendants with similar records who
have been found guilty of similar conduct weighs against a reduction of Nguyen’s sentence
to 25 months.
        Fourth, it is unclear whether Nguyen would not be a danger to the community if
released. Nguyen was ordered detained pending trial on a finding by the magistrate judge


5The difference in offense level between Nguyen and Brooks resulted from the application of the minor role
reduction pursuant to U.S.S.G. § 3B1.2 to Nguyen but not to Brooks. A review of the record reveals that the
sentencing judge considered the fact that Brooks recruited Nguyen in his decision to not grant the minor role
reduction to Brooks.
     Case: 3:18-cr-00042-RAM-RM Document #: 137 Filed: 11/13/20 Page 8 of 9
United States v. Nguyen
Case No. 3:18-cr-0042
Memorandum Opinion
Page 8 of 9

that the government had proven by clear and convincing evidence that no condition or
combination of conditions would reasonably assure the safety of any other person and the
community. (ECF No. 14.) The magistrate judge based this finding on Nguyen’s prior criminal
history, the fact that Nguyen committed the instant offense while on probation for another
offense, a history of violence or use of weapons, and a history of alcohol or substance abuse.
Id. at 2. While neither Nguyen’s motion nor the United States’s opposition discuss any record
of discipline while Nguyen has been in the custody of the BOP, Nguyen wrote in her May 15,
2020 appeal of the warden’s denial that she has “not engaged in any gang-related or violent
behavior,” and that her “disciplinary reports have been minor.” See ECF No. 135-1 at 5.
Nguyen argues that she does not pose a danger to the community if released for several
reasons. First, Nguyen asserts that she obtained her GED less than four months after her
initial detention and has completed the Star New Business Class.6 She also argues that the
fact that the BOP has placed her in a low security satellite prison demonstrates that the BOP
agrees that she presents a low risk to public safety. Nevertheless, “[t]he relevant statutory
criteria . . . require the [Court] to consider a defendant's history when assessing future
dangerousness-including his criminal record.” United States v. Ward, No. 20-5743, 2020 U.S.
App. LEXIS 30955, at *5 (6th Cir. Sep. 29, 2020). In this regard, Nguyen was sentenced with
a criminal history category of II because she committed this offense while on probation for a
DUI involving controlled substances. Given (1) the pretrial finding that the Government had
proven by clear and convincing evidence that no condition or combination of conditions of
release would reasonably assure the safety of any other person and the community and
(2) the lack of evidence regarding Nguyen’s disciplinary record while in the custody of the
BOP, the Court finds that Nguyen’s rehabilitative efforts are not sufficient to demonstrate
that she would no longer pose a danger to the community if released. As such, the Court
concludes that this factor weighs against Nguyen.
        The Court is sympathetic to Nguyen’s concerns regarding the risk posed to her health
by COVID-19. Indeed, imprisoned persons are at greater risk of contracting the virus because


6Nguyen provided documentation of her GED prior to sentencing, see ECF No. 120-1, but did not provide any
documentation of the business class.
     Case: 3:18-cr-00042-RAM-RM Document #: 137 Filed: 11/13/20 Page 9 of 9
United States v. Nguyen
Case No. 3:18-cr-0042
Memorandum Opinion
Page 9 of 9

they live in close quarters, inhabit communal spaces for eating, and are often in close contact
with other people. See, e.g., United States v. Perez, No. 15-cr-02874-BAS-1, 2020 U.S. Dist.
LEXIS 118613, at *8 (S.D. Cal. July 6, 2020) (“Those in custody, by virtue of their close
proximity, are at greater risk of contagion.”). “Yet that cannot mean that all individuals in
custody, regardless of their exposure, risk, or criminal background, should be released under
the ‘extraordinary and compelling’ reasons section of the compassionate release provisions.”
Id. Here, none of the section 3553(a) factors weigh in favor of reducing Nguyen’s sentence.
As such, even if the Court had found Nguyen’s circumstances to be extraordinary and
compelling, the Court is not persuaded that the substantial reduction in Nguyen’s term of
imprisonment that would be required to grant her compassionate release is warranted.
                                      IV. CONCLUSION
        Nguyen has failed to demonstrate an extraordinary and compelling reason for this
Court to consider her request for compassionate release. Indeed, Nguyen presents no
evidence that she has an individual circumstance that subjects her to any greater risk than
that faced by imprisoned populations in general. Additionally, upon weighing the applicable
factors listed in section 3553(a), release is not warranted. For the reasons stated above, the
Court will deny Nguyen’s motion for compassionate release. An appropriate Order follows.




Dated: November 13, 2020                                  /s/ Robert A. Molloy
                                                          ROBERT A. MOLLOY
                                                          District Judge
